Citation Nr: 0212205	
Decision Date: 09/16/02    Archive Date: 09/26/02

DOCKET NO.  99-23 914A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for degenerative joint disease (DJD) of the left 
acromioclavicular (AC) joint, on appeal from an original 
grant of service connection.

2.  Entitlement to an initial rating in excess of 10 percent 
for DJD of the right AC joint, on appeal from an original 
grant of service connection.
 
3.  Entitlement to an initial rating in excess of 10 percent 
for DJD of the cervical spine, on appeal from an original 
grant of service connection.

4.  Entitlement to an initial rating in excess of 10 percent 
for DJD of the lumbar spine, on appeal from an original grant 
of service connection.

5.  Entitlement to an initial compensable rating for DJD of 
the thoracic spine, on appeal from an original grant of 
service connection.

(The issue of entitlement to a rating in excess of 30 percent 
for right knee osteoarthritis will be the subject of a later 
decision.)  

REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from November 1964 to 
January 1991.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision of 
the Department of Veterans Affairs (VA) Atlanta, Georgia, 
Regional Office (RO), which denied a rating in excess of 10 
percent for right knee osteoarthritis and granted service 
connection for DJD of both AC joints, with a single 10 
percent rating, and granted service connection for DJD of the 
cervical, thoracic, and lumbar spines, with a single 20 
percent rating for the entire spine.

In a February 2001 rating decision, the RO granted the 
current rating of 30 percent for the veteran's right knee 
osteoarthritis; assigned separate ratings of 10 percent for 
both AC joints; and assigned separate ratings of 10, 10, and 
zero percent for the veteran's cervical, lumbar, and thoracic 
spines, respectively.  All increased ratings were made 
effective back to the date of the receipt of the veteran's 
increased ratings and service connection claims (February 17, 
1998).

The Board is undertaking additional development on the issue 
of entitlement to a rating in excess of 30 percent for right 
knee osteoarthritis, pursuant to authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing your response to the notice, the Board will 
prepare a separate decision addressing this particular issue.


FINDINGS OF FACT

1.  All reasonable efforts to secure and develop the evidence 
that is necessary for an equitable disposition of the issues 
of entitlement to increased initial ratings for the service-
connected DJD of both AC joints and lumbar, cervical and 
thoracic spine have been made by the agency of original 
jurisdiction.

2.  It is not shown that the service-connected DJD of the 
left AC joint is productive of malunion or nonunion of the 
veteran's left clavicle, limitation of motion of the left arm 
at least to shoulder level, ankylosis of the left 
scapulohumeral articulation, or disability of the left 
humerus manifested by malunion, recurrent dislocations at the 
scapulohumeral articulation, fibrous union, nonunion, or loss 
of the head of the humerus (flail shoulder).

3.  It is not shown that the service-connected DJD of the 
right AC joint is productive of malunion or nonunion of the 
veteran's right clavicle, limitation of motion of the right 
arm at least to shoulder level, ankylosis of the right 
scapulohumeral articulation, or disability of the right 
humerus manifested by malunion, recurrent dislocations at the 
scapulohumeral articulation, fibrous union, nonunion, or loss 
of the head of the humerus (flail shoulder). 

4.  It is not shown that the service-connected cervical spine 
disability is currently productive of more than slight 
limitation of motion, an intervertebral disc syndrome, or 
that it is ankylosed.

5.  It is not shown that the veteran's lumbar spine is 
currently productive of more than slight limitation of 
motion; ankylosis; an intervertebral disc syndrome; 
lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in the 
standing position; or severe lumbosacral strain.

6.  The veteran's thoracic spine is currently productive of 
no more than slight limitation of motion; there is no 
ankylosis or intervertebral disc syndrome.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial rating in 
excess of 10 percent for DJD of the left AC joint are not 
met.  38 U.S.C.A. § 1155 (West 1991 and West Supp. 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Part 4, Diagnostic Codes 5003, 5200, 5201, 5203 (2001).

2.  The criteria for entitlement to an initial rating in 
excess of 10 percent for DJD of the right AC joint are not 
met.  38 U.S.C.A. § 1155 (West 1991 and West Supp. 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Part 4, Diagnostic Codes 5003, 5200, 5201, 5203 (2001).

3.  The criteria for entitlement to an initial rating in 
excess of 10 percent for DJD of the cervical spine are not 
met.  38 U.S.C.A. § 1155 (West 1991 and West Supp. 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Part 4, Diagnostic Codes 5003, 5287, 5290, 5293 (2001).

4.  The criteria for entitlement to an initial rating in 
excess of 10 percent for DJD of the lumbar spine are not met.  
38 U.S.C.A. § 1155 (West 1991 and West Supp. 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Part 4, 
Diagnostic Codes 5003, 5289, 5292, 5293, 5295 (2001).

5.  The criteria for entitlement to an initial 10 percent 
rating for DJD of the thoracic spine are met.  38 U.S.C.A. § 
1155 (West 1991 and West Supp. 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Part 4, Diagnostic Codes 
5003, 5288, 5291, 5293 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

As noted earlier, the veteran filed his claim for service 
connection for disabilities of the AC joints and spine in 
February 1998.  He was then examined by VA in April 1998.  
According to the report of this VA medical examination, the 
veteran complained of nonradiating low back pain, with 
occasional numbness.  His musculoskeletal system, however, 
was negative for any atrophy, wasting, or fasciculations.  
The cervical spine showed normal flexion and extension, with 
some pain with side bending and rotation; however, range of 
motion was "full."  There were spasms in the lumbosacral 
spine, greatest at L4-5, with tenderness to palpation over 
the coccygeal area.  The shoulders also had full range of 
motion, without weakness.  There was pain "not in the knee 
but in the lower back area," and extension was reported as 
accomplished to approximately 150 degrees without pain.  The 
pertinent assessments were listed as cervical pain and low 
back pain.  Also, in an addendum that was included as part of 
this report, the examiner noted the following:

ADDENDUM:  ... A note is made of a small 
ossific density in the anterior-superior 
margin of the left L3 vertebra which 
could be from old trauma.  There are also 
degenerative changes in the lower lumbar 
spine with narrowed intervertebral disk 
space.  Results of the LS spine:  There 
are changes of Scheuermann disease with 
degenerative changes.  Disk disease with 
narrowing at L3-4, L4-5, L5-S1.  
Posterior bony spur seen at L3-4.  There 
was no spondylolysis or 
spondylolisthesis.  Impression is 
multiple levels of degenerative disk 
disease from L3-S1.  Cervical spine:  
Impression is cervical degenerative disk 
disease from C4-7.  ... 

VA radiological reports dated in April 1998 confirm the 
findings reported in the above addendum.

A February 1999 VA X-Ray report confirms the presence of 
degenerative changes in the veteran's cervical spine, with 
narrowed disc spaces from C3 through C7 and loss of lordotic 
curvature.  A VA MRI report of the same date also shows 
degenerative disk disease (DDD) from C3-C4 down to C6-C7, 
with evidence of anterior and posterior spondylosis and 
neuroforamina compromise from C-3 through C-7. 

According to a March 1999 VA outpatient medical record, the 
veteran complained of neck and shoulder pain, and bilateral 
hand pain/numbness.  Bilateral carpal tunnel syndrome was 
confirmed, and it was noted that an MRI of the cervical spine 
had revealed degenerative changes and no specific nerve root 
compression.  (It is noted that the RO denied a claim for 
service connection for carpal tunnel syndrome of the right 
hand in the September 1998 rating decision hereby on appeal 
and that, while the veteran initiated his appeal of that 
issue, he did not perfect it and clearly did not indicate his 
desire to have it reviewed on appeal at a March 2000 RO 
hearing, in which he only addressed the issues listed on the 
first page of this decision.)

A VA cervical myelogram report dated in May 1999 reveals an 
impression of DDD with cervical spondylosis and deformity of 
the thecal sac anteriorly at C4-C5 and C6-C7, and a bilateral 
multilevel fixed defect of the nerve root sleeves.

An August 1999 VA outpatient medical record confirms the 
manifestation of DJD in the veteran's AC joints.

At the March 2000 RO hearing, the veteran reported limited 
range of motion of his neck, and said that he had regained 
about 90 percent of the movement of his right shoulder, 
thanks to cortisone shots and therapy.

On QTC Medical Services medical examination in May 2000, the 
veteran complained of bilateral shoulder pain, weakness, 
stiffness, swelling, inflammation, fatigue, locking, and lack 
of endurance, and stated that this was an ongoing problem.  
Likewise, the veteran reported pain, stiffness, weakness, and 
lack of endurance throughout his spine, which he said was 
worse in his lower back and continued to be an ongoing 
problem, as there was constant pain in his back, worse with 
increased exercise or activity.  On physical examination, the 
veteran's posture was normal, but his gait was abnormal 
because he walked with a limp.  The veteran had some 
limitations of standing and walking that were related to his 
knee pain, but he did not have any constitutional signs of 
arthritis.  Specific findings in the veteran's cervical and 
lumbar spine, and the diagnoses and discussion of these 
diagnoses, were listed as follows:

Cervical spine:  There is some tenderness 
in the muscle groups around the cervical 
spine.  Range of motion:  Flexion 0 to 60 
degrees.  Extension 0 to 50 degrees.  
Right lateral flexion 0 to 40 degrees.  
Left lateral flexion 0 to 40 degrees. 
Right rotation 0 to 80 degrees.  Left 
rotation 0 to 80 degrees.  The cervical 
spine is not limited by fatigue, 
weakness, lack of endurance or 
inco[o]rdination.

Lumbar spine:  There is some tenderness 
to palpation.  Flexion is 0 to 90 
degrees.  Extension 0 to 30 degrees.  
Right lateral flexion 0 to 40 degrees.  
Left lateral flexion 0 to 40 degrees.  
Right rotation 0 to 35 degrees.  Left 
rotation 0 to 35 degrees.  The lumbar 
spine is not limited by fatigue, 
weakness, lack of endurance or 
inco[o]rdination.

...

Neurological examination:  Upper 
extremity motor function is within normal 
limits.  Upper extremity sensation and 
reflexes within normal limits.  Lower 
extremity motor function is within normal 
limits.  Lower extremity sensation and 
reflexes are within normal limits.

DIAGNOSES:  
...
2.  DJD of bilateral AC joints.
3.  DJD of cervical, dorsal and lumbar 
spines.

DISCUSSION:  
...  The [veteran]'s shoulders are 
essentially normal on physical 
examination.  There is some tenderness of 
both AC joints on physical examination.  
The veteran does maintain relatively good 
range of motion of the cervical, dorsal 
and lumbar spines.  There is, on review 
of his medical records, on x-rays and CT 
scans of the spine, evidence of DJD 
throughout the spine.

An addendum to the above report from QTC Medical Services, 
also dated in May 2000, reads as follows:

Bilateral shoulder:  There is some 
tenderness of both AC joints on exam.  
Flexion 0-180 degrees.  Abduction 0-180 
degrees.  Ext[ernal] rotation 0-90 
degrees.  In[ternal] rotation 0-90 
degrees.  The bilateral shoulders are not 
limited by fatigue, weakness, lack of 
endurance or inco[o]rdination.

Initial considerations pertaining to VA's re-defined duties 
to assist and notify

Initially, the Board notes that, during the pendency of this 
appeal, the President signed the Veterans Claims Assistance 
Act of 2000 (hereinafter, "the VCAA"), which is currently 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 
Supp. 2002), and is applicable to the claims on appeal.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  It is also 
noted, at the outset, that the final rule implementing the 
VCAA, which is also applicable to this appeal, was published 
on August 29, 2001.  See 66 Fed. Reg. 45,620, et seq. (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).

VA has fulfilled its re-defined notice and duty to assist 
requirements as it pertains to the veteran's claims for 
increased initial ratings for the service-connected bilateral 
shoulder disabilities and disabilities of the cervical, 
lumbar, and thoracic spine.  See 38 U.S.C.A. §§ 5102, 5103, 
5103A (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 3.159); 
and the recent decision of Quartuccio v. Principi, No. 01-997 
(U.S. Vet. App. June 19, 2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and its implementing 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).

In this particular case, a careful review of the record 
reveals that, throughout the pendency of this appeal, the RO 
has kept the veteran informed of its actions to develop the 
record, of the need for him to submit specific types of 
competent evidence that will substantiate his claims for 
increased initial ratings, and of the specific reasons for 
denying his claims.  For instance, in the September 1998 
rating decision from which this appeal arose, as well as in 
the Statement of the Case that was issued in October 1999, 
the RO discussed the evidence that was considered, which 
included the veteran's service medical records and the April 
1998 VA medical examination report, and explained to the 
veteran the specific reasons for the ratings that were being 
assigned for the service-connected disabilities of the 
shoulders and spine and for not assigning higher ratings for 
those disabilities.  Upon review of the QTC examination 
report of May 2000, the RO determined that some of the 
information needed to evaluate the veteran's service-
connected conditions was not included in the report, and 
informed the veteran, by letter dated in October 2000, of 
this finding, and of the fact that QTC was being asked to 
supply "additional information."  The veteran was thereby 
advised that no action was needed on his part at that time 
and that "[t]his letter is only intended to keep you 
informed regarding the status of your claim."

Regarding the RO's compliance in this case with VA's re-
defined duties to assist and notify claimants, the Board 
further notes that, in a February 2001 Supplemental Statement 
of the Case, the RO advised the veteran of its decision to 
grant separate ratings for his service-connected disabilities 
of his shoulders, as well as his spine disabilities, and of 
the basis for such action.  Also, by letter dated in May 
2001, the RO notified the veteran of the enactment of the 
VCAA, and advised him regarding VA's re-defined duties to 
assist and notify, specifically telling him of the evidence 
that was needed to substantiate his claims, and of the steps 
he needed to take in order to have a complete application for 
benefits.  The RO also scheduled the veteran for medical 
examinations that were conducted in April 1998 and May 2000, 
secured copies of all records identified as pertinent to his 
claims on appeal, and received testimony from the veteran at 
the RO hearing that was conducted in March 2000.  The veteran 
has not identified any additional pertinent evidence that may 
be available but not yet part of the record.  Thus, no 
additional assistance to the veteran is necessary under the 
VCAA.

In view of the foregoing, the Board initially finds that all 
reasonable efforts to secure and develop the evidence that is 
necessary for an equitable disposition of the matters on 
appeal have been made by the agency of original jurisdiction.  
VA has substantially met the requirements of the VCAA.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to his case.  In the circumstances of this case, a 
remand or a request for further development of this case 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).

As a final preliminary matter, the Board notes that, the 
appeal of the issues hereby being reviewed being from initial 
ratings assigned upon awarding service connection for 
disabilities of the AC joints and spine, the entire body of 
evidence is for equal consideration.  This essentially means 
that, consistent with the facts found, the ratings assigned 
for those particular disabilities may be higher or lower for 
segments of the time under review on appeal, i.e., the 
ratings may be "staged."  Fenderson v. West, 12 Vet. App. 
119 (1999); cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
(where an increased rating is at issue, the present level of 
the disability is the primary concern).

Legal criteria applicable to all claims for increased ratings

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 1991).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (2001).

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2001).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work and to resolve 
any reasonable doubt regarding the extent of the disability 
in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3 (2001).

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).  

In evaluating a service-connected disability involving a 
joint, the Board must consider functional loss due to pain 
under 38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: less or more movement than normal; weakened 
movement; excess fatigability; incoordination, impaired 
ability to execute skilled movements smoothly; and pain on 
movement, swelling, deformity or atrophy of disuse.  See 
38 C.F.R. § 4.45 (2001).

With any form of arthritis, painful motion is an important 
factor of disability, and the facial expression, wincing, 
etc., on pressure or manipulation, should be carefully noted 
and definitely related to affected joints.  The intent of 
VA's Schedule for Rating Disabilities (the Schedule, 
38 C.F.R. Part 4) is to recognize actually painful, unstable 
or malaligned joints due to injury as entitled to at least 
the minimal compensable evaluation for the joint.  See 
38 C.F.R. § 4.59 (2001).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt, it 
is meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 C.F.R. § 3.102 
(2001), as amended at 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001).  See also, the originating statute, at 
38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2002).

Entitlement to initial ratings in excess of 10 percent each 
for
DJD of the left and right AC joints, on appeal from
an original grant of service connection

The Schedule mandates that degenerative arthritis, including 
osteoarthritis, be rated based on limitation of motion under 
the appropriate diagnostic code, or codes, for the specific 
joint, or joints, involved.  When the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added, under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent rating may be 
assigned under Diagnostic Code 5003 when there is 
radiological evidence of the involvement of two or more major 
joints or two or more minor joint groups, and a 20 percent 
rating may be assigned when, in addition to this 
symptomatology, there are occasional incapacitating 
exacerbations.  See 38 C.F.R. § 4.71a, Part 4, Diagnostic 
Code 5003 (2001).

The service-connected DJD of the left and right AC joints are 
currently rated as 10 percent disabling each, under 
Diagnostic Code 5203, which provides for such a rating when 
there is malunion of the clavicle or scapula, or nonunion 
without loose movement.  See 38 C.F.R. § 4.71a, Part 4, 
Diagnostic Code 5203 (2001).

Diagnostic Code 5203 of the Schedule provides for a 20 
percent rating when there is nonunion of the clavicle or 
scapula, with loose movement, or dislocation of the clavicle 
or scapula, irrespective of whether the affected joint is 
part of the claimant's dominant (major) upper extremity or 
not.  See 38 C.F.R. § 4.71a, Part 4, Diagnostic Code 5203 
(2001).

The Schedule also provides for a rating of 20 percent when 
there is limitation of the motion of the arm to shoulder 
level (i.e., to 90 degrees, according to Table I of § 4.71), 
irrespective of whether the affected upper extremity is the 
veteran's dominant (major) upper extremity or not; and when 
the motion of the minor extremity is limited to a point that 
is midway between the side and shoulder level (approximately 
45 degrees).  38 C.F.R. § 4.71a, Part 4, Diagnostic Code 5201 
(2001).

A 30 percent rating is warranted when the motion of the major 
arm is limited midway between the side and shoulder level 
(again, approximately 45 degrees), and when the motion of the 
minor arm is limited to 25 degrees from the side.  38 C.F.R. 
§ 4.71a, Part 4, Diagnostic Code 5201 (2001).

A 40 percent rating is warranted when the motion of the major 
arm is limited to 25 degrees from the side.  38 C.F.R. 
§ 4.71a, Part 4, Diagnostic Code 5201 (2001).

Additionally, Diagnostic Code 5200 of the Schedule provides 
for ratings ranging between 20 and 50 percent when there is 
ankylosis of the scapulohumeral articulation; and Diagnostic 
Code 5202 provides for ratings ranging between 20 and 80 
percent for disability of the humerus manifested by malunion, 
recurrent dislocations at the scapulohumeral articulation, 
fibrous union, nonunion, or loss of the head of the humerus 
(flail shoulder).  See 38 C.F.R. § 4.71a, Part 4, Diagnostic 
Codes 5200 and 5202 (2001).

As can be noted from the above discussion of the competent 
evidence in this case, it is not shown that the service-
connected DJD of the AC joints is productive of malunion or 
nonunion of the veteran's clavicles, limitation of motion of 
the arm at least to shoulder level, ankylosis of the 
scapulohumeral articulation, or disability of the humerus 
manifested by malunion, recurrent dislocations at the 
scapulohumeral articulation, fibrous union, nonunion, or loss 
of the head of the humerus (flail shoulder).  On the 
contrary, the competent evidence in the file reveals that, 
while there is some tenderness of both acromioclavicular 
joints, both shoulders are "essentially normal," with full 
flexion, abduction, and internal and external rotation, and 
they are not limited by fatigue, weakness, lack of endurance 
or incoordination.  The Board acknowledges the veteran's 
complaints of painful shoulders, but it is evident that the 
10 percent ratings currently in effect for each shoulder 
properly account for any functional impairment caused by pain 
in this case.

In view of the foregoing, the Board concludes that the 
criteria for entitlement to initial ratings in excess of 10 
percent each for DJD of the left and right AC joints are not 
met.  Both claims for higher initial ratings have failed, and 
they must accordingly be denied.

Entitlement to a disability evaluation in excess of 10 
percent for
DJD of the cervical spine, on appeal from an original grant 
of service connection

The service-connected DJD of the cervical spine is currently 
rated as 10 percent disabling under Diagnostic Code 5290, on 
account of slight limitation of the motion of the cervical 
spine.  See 38 C.F.R. § 4.71a, Part 4, Diagnostic Code 5290 
(2001).  Moderate or severe limitation of motion of the 
cervical spine would warrant ratings of 20 and 30 percent, 
respectively, under the same diagnostic code.  Id.

Additional diagnostic codes that might be applicable to a 
claim for increased rating for a cervical spine disability 
would be Diagnostic Code 5287, which provides for ratings of 
30 and 40 percent if there is evidence of favorable or 
unfavorable ankylosis, respectively; and Diagnostic Code 
5293, which provides for ratings ranging between zero and 60 
percent for varying degrees of intervertebral disc syndrome.  
See 38 C.F.R. § 4.71a, Part 4, Diagnostic Codes 5287, 5293 
(2001).

In the present case, it is not shown that the veteran's 
cervical spine disability is currently productive of more 
than slight limitation of motion, an intervertebral disc 
syndrome, or that it is ankylosed.  On the contrary, the 
objective evidence in the file reveals that, while there is 
some tenderness and complaints of pain, there is almost full 
motion in all planes, and the cervical spine is not limited 
by fatigue, weakness, lack of endurance or incoordination.  
The Board acknowledges the veteran's complaints of a painful 
neck, but it is evident that the 10 percent rating that is 
currently in effect for the service-connected cervical spine 
disability properly accounts for any functional impairment 
caused by pain in this case.

In view of the foregoing, the Board concludes that the 
criteria for entitlement to an initial rating in excess of 10 
percent DJD of the cervical spine are not met.  The veteran's 
claim for a higher initial rating has failed, and it must 
accordingly be denied.

Entitlement to a disability evaluation in excess of 10 
percent for
DJD of the lumbosacral spine, on appeal from
an original grant of service connection

The service-connected DJD of the lumbar spine is currently 
rated as 10 percent disabling under Diagnostic Code 5292, on 
account of slight limitation of the motion of the lumbar 
spine.  See 38 C.F.R. § 4.71a, Part 4, Diagnostic Code 5292 
(2001).  Moderate or severe limitation of motion of the 
lumbar spine would warrant ratings of 20 and 40 percent, 
respectively, under the same diagnostic code.  Id.

Additional diagnostic codes that might be applicable to a 
claim for increased rating for a lumbar spine disability 
would be Diagnostic Code 5289, which provides for ratings of 
40 and 50 percent if there is evidence of favorable or 
unfavorable ankylosis, respectively; and Diagnostic Code 
5293, which provides for ratings ranging between zero and 60 
percent for varying degrees of intervertebral disc syndrome.  
See 38 C.F.R. § 4.71a, Part 4, Diagnostic Codes 5289, 5293 
(2001).

Additionally, Diagnostic Code 5295 of the Schedule provides 
the following ratings for lumbosacral strain:  a 10 percent 
rating for lumbosacral strain accompanied by characteristic 
pain on motion; a 20 percent for lumbosacral strain, with 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in the standing position; and a 
maximum rating of 40 percent for severe lumbosacral strain, 
with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in the standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  See 38 C.F.R. § 4.71a, Part 4, Diagnostic 
Code 5295 (2001).

In the present case, it is not shown that the veteran's 
lumbar spine is currently productive of more than slight 
limitation of motion; ankylosis; an intervertebral disc 
syndrome; lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
the standing position; or severe lumbosacral strain.  On the 
contrary, the objective evidence in the file reveals that, 
while there is some tenderness to palpation and complaints of 
pain, there is almost full motion in all planes, and the 
lumbar spine is not limited by fatigue, weakness, lack of 
endurance, or incoordination.  The Board acknowledges the 
veteran's complaints of a painful lower back, but it is 
evident that the 10 percent rating that is currently in 
effect for the service-connected lumbar spine disability 
properly accounts for any functional impairment caused by 
pain in this case.

In view of the foregoing, the Board concludes that the 
criteria for entitlement to an initial rating in excess of 10 
percent DJD of the lumbar spine are not met.  The veteran's 
claim for a higher initial rating has failed, and it must 
accordingly be denied.

Entitlement to a compensable disability evaluation for DJD of 
the thoracic spine,
on appeal from an original grant of service connection

The service-connected DJD of the thoracic spine is currently 
rated as zero percent disabling under Diagnostic Code 5291, 
on account of slight limitation of the motion of the thoracic 
spine.  See 38 C.F.R. § 4.71a, Part 4, Diagnostic Code 5291 
(2001).  A maximum rating of 10 percent would be warranted if 
the limitation of motion of the thoracic spine were either 
moderate or severe.  Id.

Additional diagnostic codes that might be applicable to a 
claim for increased rating for a thoracic spine disability 
would be Diagnostic Code 5288, which provides for ratings of 
20 and 30 percent if there is evidence of favorable or 
unfavorable ankylosis, respectively; and Diagnostic Code 
5293, which provides for ratings ranging between zero and 60 
percent for varying degrees of intervertebral disc syndrome.  
See 38 C.F.R. § 4.71a, Part 4, Diagnostic Codes 5288, 5293 
(2001).

In the present case, it is not shown that the veteran's 
thoracic spine is currently productive of more than slight 
limitation of motion; there is no ankylosis or intervertebral 
disc syndrome.  On the contrary, the objective evidence in 
the file reveals that, while there are complaints of back 
pain and radiological evidence of DJD throughout the spine, 
the veteran "does maintain [a] relatively good range of 
motion of the cervical, dorsal and lumbar spine".  Still, in 
view of the radiographic evidence of DJD in the thoracic 
spine, complaints of pain and the inference that at least 
some motion is lost (motion is described as relatively good, 
not complete) the criteria for a minimal compensable 
evaluation are met, when all doubt is resolved in the 
veteran's favor.  

In view of the foregoing, the Board concludes that the 
criteria for entitlement to an initial 10 percent rating for 
DJD of the thoracic spine are met.  The veteran's claim for a 
higher initial rating should be granted.  


ORDER

1.  An initial rating excess of 10 percent for DJD of the 
left AC joint is denied.

2.  An initial rating in excess of 10 percent for DJD of the 
right AC joint is denied.

3.  An initial rating in excess of 10 percent for DJD of the 
cervical spine is denied.

4.  An initial rating in excess of 10 percent for DJD of the 
lumbosacral spine is denied.

5.  An initial 10 percent rating for DJD of the thoracic 
spine is allowed, subject to the regulations governing the 
award of monetary benefits.  



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

